DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
Notice to Applicant
Claims 25, 32, and 39 are amended. 
101 rejection is maintained.
103 rejections are maintained. 
Claims 25-45 is pending. 
Effective Filing Date: 5/31/2016
Assignment Data: Primus PVX, LLC
The present application is being examined under the pre-AIA  first to invent provisions.  
Claim Rejections – 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 25, 32, and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites receiving user inputs from a user, receiving real estate data from one or more databases, receiving one or more inputs, generating an initial result set, and presenting the initial result set to the user. 
The limitations of receiving user inputs from a user, receiving real estate data from one or more databases, receiving one or more inputs, generating an initial result set, and presenting the initial result set to the user under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, receiving inputs and data, generating a result set, and presenting the initial result set to the user in the context of this claim encompasses the user manually performing these steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Regarding the cloud computing environment, Applicant has merely stated that the initial result set was executed on a cloud computing environment. This is still just a generic computer that is used to apply the mental step of generating. This does not change the previous analysis as there are no technical features apart from generic computing components that are being used to apply the method.
Regarding the new amendments, Applicant has merely further defined the inputs (i.e. data) and then stated that the initial result is presented as a “real time” valuation, however since the initial result set is presented only one time, there is nothing to distinguish a real time valuation compared to any generic valuation. There is no updating of this result dynamically to show that there is anything more in this presentation step but displaying data. Further, though the claim does state that the result set is presented in response to each received input, 1) this does not necessarily mean that a new set is presented every time there is a new input, just that one is presented for the totality of inputs received; and 2) only one input needs to be received. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the above steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor (and cloud computing environment) to perform the above steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
The dependent claims are also nonstatutory because the claims merely define what an input is, state that generating an initial result set includes performing a calculation which can be done mentally, defining the name of a database, receiving more inputs, generating and presenting more result sets, and performing another calculation based on those revised sets. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-45 are rejected under 35 U.S.C. 103 as being unpatentable over Stinson in view of Ingthorsson. 
Regarding claims 25, 32, and 39, Stinson discloses a method, system including a processor and memory, and method (P31 discloses a host system including a processor for processing data associated with a property and a memory in communication with the memory and the processor for inputting the data into the memory), the method comprising: 
receiving user inputs from a user relating to a real estate asset held directly or by a holding entity, the real estate asset being subject to undivided or fractional ownership (P48 discloses a collector system that allows a user to import text, image, audio, and video files via the Internet or any network. Regarding the new limitation that inputs are related to a real estate asset held directly or by a holding entity – paragraph 46 discloses that the appraisals are for home ownership. All real property is owned by an entity, therefore the inputs, since they are related to real estate assets, are held directly or by a holding entity. Also, all ownership is either undivided or fractional ), the user inputs including one or more of: 
an entity type giving rise to the undivided or fractional ownership (P54 discloses that the appraisal system further separates each type of group by size, wherein the type includes 1-level, 2-level, split-level, contemporary, and the like. As above, the entity type is the home, which is an undivided or fractional ownership); 
an estimated value of the real estate asset (P54 discloses that each property is assigned a value); 
receiving a real estate data from one or more databases (P55 discloses appraisal database is populated with photographs and data about each property for each zone); 
receiving one or more initial logical inputs from the user via one or more logical adjustors (As above, the data is input from a user into a collector system. The property is also assigned a value, which can be considered logical adjustors); 
generating via one or more empirically-developed transfer functions an initial result set based, at least in part, upon the user inputs, the real estate data, and initial logical inputs the initial result set including a valuation of an undivided or fractional interest in the real estate asset held directly or by the holding entity (The properties along with their values are based on user inputs, real estate data, and logical inputs. This is both an empirically developed transfer function and a valuation of an undivided interest (i.e. the value). Please note that a transfer function is just a mathematical function which models a system’s output for each possible input. This is exactly what Stinson does by taking inputs, inputting them into a valuation function, and producing an initial set which includes this valuation); 
presenting the initial result set to the user as real time valuation output in response to each received input (P60 discloses that a market group is displayed to a user. The data set is then further assigned additional monetary values. As there only needs to be one result set presented, this is real time as to the time of presentation).   
The only difference between Stinson and the claimed invention is that Stinson does not disclose that the valuation function is run via a cloud computing environment. However, the Examiner asserts that it would be obvious to use cloud computing based on the teachings of Ingthorsson.
Specifically, Ingthorsson teaches, in Paragraph 2, that cloud computing is pervasive in computing environments and is used by providers such as Google. The article then lists five benefits of cloud computing including: cost savings, ease of use, increased storage capacity and automation, agility, and freeing up IT staff. 
Therefore, it would have been obvious to modify the teachings of Stinson, which are run on a computing environment, to have the same features run on a cloud computing environment to take advantage of the benefits listed above. 
Regarding claims 26, 33, and 40, Stinson discloses the method, program, and system of claims 25, 32, and 39 and further disclosing wherein the one or more logic adjustors include a real estate adjustor (As above, the adjustors pertain to a real estate property, therefore they are real estate adjustors. Note that none of the listed adjustors serve any other purpose aside from mere labeling). 
Regarding claims 27, 34, and 41, Stinson further discloses wherein generating an initial result set includes performing a net asset value calculation (The GeoScore discussed in P60 is at least one example of a net asset value calculation because it is based on how valuable (i.e. high selling) a home is, and a real estate home is an asset). 
Regarding claims 28, 35, and 42, Stinson discloses wherein the one or more databases includes an entity and property type database (Again, as above, the database is an appraisal database, and since the data from that database includes an entity and property type, this reads on this specific limitation). 
Regarding claims 29-30, 36-37, and 43-44, Stinson discloses receiving one or more revised logical inputs from the user via one or more logical adjustors (P60 discloses adjusting the selling price); 
Generating a revised result set based at least in part upon the user inputs, the real estate data, and the revised logical inputs (The new set is the set of properties with the adjusted selling price); 
Presenting the revised result set to the user (These properties are shown to the user in the same way as in P60. See further Figs. 1, 2, and 16). 
Regarding claims 31, 38, and 45, Stinson teaches wherein generating a revised result set includes performing a net asset value calculation based at least in part upon the revised logical inputs (P62 discloses performing a linear regression based on this adjusted data set). 
Response to Arguments
35 U.S.C. 101 Rejections:
Applicant’s arguments have been fully considered, but are deemed unpersuasive. Applicant simply recites language from the claim and Specification and states that the claim is not abstract. 
Regarding the new amendments, Applicant has merely further defined the inputs (i.e. data) and then stated that the initial result is presented as a “real time” valuation, however since the initial result set is presented only one time, there is nothing to distinguish a real time valuation compared to any generic valuation. There is no updating of this result dynamically to show that there is anything more in this presentation step but displaying data. Further, though the claim does state that the result set is presented in response to each received input, 1) this does not necessarily mean that a new set is presented every time there is a new input, just that one is presented for the totality of inputs received; and 2) only one input needs to be received.  
35 U.S.C. 103 Rejections:
Applicant’s arguments are fully considered, but are deemed unpersuasive. First, Applicant attempts to characterize what Stinson is teaching without pointing to particular claim limitations. Then, Applicant’s arguments are directed towards newly claimed limitations, addressed above. 
Prior Art Cited but not Relied on
1. Poltorak US20080046353 which discusses trading real estate securities including fractional interests in real estate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687